ILND 44 (Rev. 09/20)                             CIVIL COVER
                            Case: 1:21-cv-03161 Document #: 1 Filed:SHEET
                                                                     06/11/21 Page 1 of 11 PageID #:1
The ILND 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except
as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (See instructions on next page of this form.)
I. (a) PLAINTIFFS                                                                                                   DEFENDANTS
         International Textile Limited                                                                               Revere Mills International Group, Inc.

   (b)   County of Residence of First Listed Plaintiff N/A -- Resident of Pakistan                                  County of Residence of First Listed Defendant Cook
                                     (Except in U.S. plaintiff cases)                                                 (In U.S. plaintiff cases only)
                                                                                                                       Note: In land condemnation cases, use the location of the tract of land involved.

   (c)   Attorneys (firm name, address, and telephone number)                                                         Attorneys (If Known)
         David R. Doyle, Cozen O'Connor, 123 N. Wacker Drive, Suite 1800,
         Chicago, IL 60606; 312-474-1648


II. BASIS OF JURISDICTION (Check one box, only.)                                                       III. CITIZENSHIP OF PRINCIPAL PARTIES (For Diversity Cases Only.)
                                                                                                             (Check one box, only for plaintiff and one box for defendant.)
  1 U.S. Government                       3     Federal Question                                                                            PTF DEF                                                PTF      DEF
      Plaintiff                                   (U.S. Government not a party.)                                                                       ■
                                                                                                                                                                Incorporated or Principal Place of
                                                                                                               Citizen of This State            1           1                                          4       ■   4
                                                                                                                                                                Business in This State

  2 U.S. Government                   ■   4     Diversity                                                     Citizen of Another State        2          2    Incorporated and Principal Place          5          5
      Defendant                                   (Indicate citizenship of parties in Item III.)                                                              of Business in Another State

                                                                                                              Citizen or Subject of a     ■   3          3    Foreign Nation                       ■    6          6
                                                                                                              Foreign Country
IV. NATURE OF SUIT (Check one box, only.)
          CONTRACT                                                    TORTS                                        PRISONER PETITIONS                       LABOR                         OTHER STATUTES
                                                                                                                  510 Motions to Vacate               710 Fair Labor Standards
  110 Insurance                                 PERSONAL INJURY                    PERSONAL INJURY                    Sentence                                                          375 False Claims Act
                                                                                                                                                          Act
                                                                                                                  530 General                                                           376 Qui Tam (31 USC
  120 Marine                              310 Airplane                     530 General                                                                720 Labor/Management
                                                                                                                                                                                             3729 (a))
                                          315 Airplane Product Liability
                                                                           367 Health Care/                       535 Death Penalty                          Relations
                                          320 Assault, Libel & Slander                                                                                                                  400 State Reapportionment
                                                                               Pharmaceutical
  130 Miller Act                          330 Federal Employers'               Personal Injury
                                               Liability                       Product Liability
                                                                                                                  Habeas Corpus:                      740 Railway Labor Act             410 Antitrust
  140 Negotiable Instrument               340 Marine                       368 Asbestos Personal                 540 Mandamus & Other                 751 Family and Medical            430 Banks and Banking
  150 Recovery of Overpayment             345 Marine Product Liability         Injury Product                    550 Civil Rights                          Leave Act                    450 Commerce
       & Enforcement of Judgment          350 Motor Vehicle                    Liability                         555 Prison Condition                 790 Other Labor Litigation        460 Deportation
  151 Medicare Act                        355 Motor Vehicle Product                                              560 Civil Detainee -                 791 Employee Retirement           470 Racketeer Influenced
  152 Recovery of Defaulted                   Liability                  PERSONAL PROPERTY                            Conditions                                                             and Corrupt
                                                                                                                                                             Income Security Act
       Student Loan                       360 Other Personal Injury                                                   of Confinement                                                        Organizations
      (Excludes Veterans)                 362 Personal Injury - Medical    370 Other Fraud                                                                                              480 Consumer Credit
  153 Recovery of Veteran’s                   Malpractice                                                                                             PROPERTY RIGHTS
                                                                           371 Truth in Lending                                                                                         485 Telephone Consumer
      Benefits                                                                                                                                        820 Copyright
  160 Stockholders’ Suits                                                          380 Other Personal                                                 830 Patent                             Protection Act (TCPA)
  190 Other Contract                                                                   Property Damage                                                835 Patent - Abbreviated          490 Cable/Sat TV
  195 Contract Product Liability                                                   385 Property Damage                                                    New Drug Application          850 Securities/Commodities/
  196 Franchise                                                                        Product Liability                                              840 Trademark                         Exchange
                                                                                                                                                      880 Defend Trade Secrets          890 Other Statutory Actions
                                                                                                                                                          Act of 2016 (DTSA)            891 Agricultural Arts
      REAL PROPERTY                            CIVIL RIGHTS                         BANKRUPTCY                    FORFEITURE/PENALTY                  SOCIAL SECURITY                   893 Environmental Matters
   210 Land Condemnation                  440 Other Civil Rights                   422 Appeal 28 USC 158          625 Drug Related Seizure            861 HIA (1395ff)                  895 Freedom of Information
                                                                                   423 Withdrawal                     of Property                     862 Black Lung (923)                  Act
   220 Foreclosure                        441 Voting                                                                  21 USC 881
   230 Rent Lease & Ejectment             442 Employment                                 28 USC 157               690 Other                           863 DIWC/DIWW                     896 Arbitration
                                                                                                                                                             (405(g))                   899 Administrative
   240 Torts to Land                      443 Housing/Accommodations                                                                                                                        Procedure
   245 Tort Product Liability             445 Amer. w/ Disabilities-                IMMIGRATION                                                       864 SSID Title XVI                    Act/Review or Appeal of
   290 All Other Real Property                Employment                           462 Naturalization                                                 865 RSI (405(g))                      Agency Decision
                                          446 Amer. w/Disabilities -                    Application                                                                                     950 Constitutionality of
                                              Other                                463 Habeas Corpus –                                                 FEDERAL TAXES                        State Statutes
                                           448 Education                               Alien Detainee                                                 870 Taxes (U.S. Plaintiff
                                                                                       (Prisoner Petition)                                                  or Defendant
                                                                                   465 Other Immigration                                              871 IRS—Third Party
                                                                                        Actions                                                           26 USC 7609
V. ORIGIN (Check one box, only.)
  1 Original                2 Removed from                     3   Remanded from                   4 Reinstated                           5 Transferred                  6 Multidistrict          8 Multidistrict
    Proceeding                State Court                          Appellate Court                   or Reopened                            from Another                   Litigation -             Litigation -
                                                                                                                                            District                       Transfer                 Direct File
                                                                                                                                           (specify)

VI. CAUSE OF ACTION ( Enter U.S. Civil Statute under which you are filing and                                VII. PREVIOUS BANKRUPTCY MATTERS (For nature of suit 422 and
                                                                                                             423, enter the case number and judge for any associated bankruptcy matter previously adjudicated by
write a brief statement of cause.)                                                                           a judge of this Court. Use a separate attachment if necessary.)
 28 U.S.C. 1332(a)(2). Breach of contract for goods sold.
VIII. REQUESTED IN                 Check if this is a class action under Rule 23,                                 Demand $ 3,006,150.36                 CHECK Yes only if demanded in complaint:
      COMPLAINT:                   F.R.CV.P.                                                                                                            Jury Demand:      Yes        ✔  No
IX. RELATED CASE(S) IF ANY (See instructions): Judge                                                                                              Case Number
X. Is this a previously dismissed or remanded case?                  Yes        No                 ■            If yes, Case #                    Name of Judge
      June 11, 2021                                                                                                       /s/ David R. Doyle
Date: ___________________________________________                                         Signature of Attorney of Record ______________________________________________
      Case: 1:21-cv-03161 Document #: 1 Filed: 06/11/21 Page 2 of 11 PageID #:2




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

International Textile Limited,                       )
                                                     )
                                     Plaintiff,      )
                                                     )
                                                     )
vs.                                                  ) Case No.
                                                     )
Revere Mills International Group, Inc.,              )
                                                     )
                                    Defendant.       )
                                                     )

                                      VERIFIED COMPLAINT

        Plaintiff International Textile Limited (“ITL” or “Plaintiff”), by and through its

undersigned counsel, and for its Verified Complaint against Defendant Revere Mills International

Group, Inc. (“Defendant”), hereby alleges as follows:

                                      NATURE OF THE CASE

        1.         This is an action for breach of contract, goods sold, quantum meruit and unjust

enrichment to collect over $3,000,000 in connection with ITL’s sale of goods to Defendant.

                                             THE PARTIES

        2.         ITL is a limited company organized under the laws of Pakistan, with its principal

place of business located at 205-208, Park Towers, Shahrah e Firdousi, Clifton Block -5, Karachi,

Pakistan.

        3.         ITL is a leading manufacturer and exporter of high quality towels, bedding and

linens to institutional and wholesale purchasers in the United States and across the world.

        4.         Defendant is a corporation organized under the laws of Illinois with the last known

address of its principal place of business and corporate headquarters located at 2860 South River

Road, Suite 250, Des Plaines, Illinois 60018.



LEGAL\52353926\4
      Case: 1:21-cv-03161 Document #: 1 Filed: 06/11/21 Page 3 of 11 PageID #:3




        5.         Defendant is a wholesaler of towels, blankets and other consumer goods and, upon

information and belief, sells primarily to retail stores.

                                   JURISDICTION AND VENUE

        6.         This Court has subject-matter jurisdiction over this civil action pursuant to

28 U.S.C. § 1332(a)(2) because: (i) ITL is a citizen of Pakistan and Defendant is a citizen of

Illinois, such that there is complete diversity between ITL and Defendant; and (ii) the amount in

controversy exceeds $75,000.00, exclusive of interest and costs.

        7.         This Court has personal jurisdiction over Defendant, and venue is appropriate in

the Northern District of Illinois pursuant to 28 U.S.C. § 1391. Defendant is organized under the

laws of Illinois and is doing business within Illinois. Moreover, a substantial part of the events or

omissions giving rise to ITL’s claims occurred within this district.

                                          BACKGROUND

        8.         Between 2018 and 2020, Defendant and ITL engaged in a course of dealings

pursuant to which Defendant purchased bath towels, hand towels and washcloths from ITL.

        9.         During the period of March 2019 through December 2019, Defendant issued

approximately 56 purchase orders to ITL (the “Purchase Orders”) for bulk purchases of bath

towels, hand towels and washcloths (collectively, the “Products”) from ITL.

        10.        The Purchase Orders specified, among other things, colors, sizes, labelling and

packaging details for each of the requested Products.

        11.        Each of the Purchase Orders required that ITL deliver the Products to freight

forwarders located in Karachi, Pakistan on a FOB basis for direct shipment to Defendant’s

customers in the United States or to Defendant’s warehouse in Easley, South Carolina.

        12.        Each of the Purchase Orders provided payment terms of “Net 150.”



                                                   2
LEGAL\52353926\4
      Case: 1:21-cv-03161 Document #: 1 Filed: 06/11/21 Page 4 of 11 PageID #:4




        13.        Shortly after ITL’s receipt of each of the Purchase Orders, ITL would acknowledge

receipt and communicate with Defendant regarding pricing, available inventory, shipping and

other issues with respect to the requested Products. ITL also issued invoices to Defendant (the

“Invoices”) corresponding to particular Purchase Orders, agreeing to deliver the Products in

exchange for a set purchase price.

        14.        In the Invoices or through subsequent communications with Defendant, ITL agreed

to payment terms of Net 150 days, meaning Defendant’s payment for the Products was due 150

days from the date that the Products were delivered for shipment and the bill of lading was issued.

        15.        With respect to each Purchase Order and corresponding Invoice, a contract was

created (each a “Sale Contract,” and collectively, the “Sale Contracts”), pursuant to which: (i) ITL

agreed to manufacture and ship certain Products requested by Defendant in exchange for a set

purchase price; and (ii) Defendant agreed to pay the purchase price 150 days after delivery for

shipment. See 810 ILCS 5/2-206, 5/2-207.

        16.        Attached hereto as Exhibit A and incorporated by reference herein is a spreadsheet

summarizing (a) the Purchase Orders, (b) the Invoices, (c) the dates that ITL delivered the Products

to the freight forwarders, (d) the payment due dates, and (e) the outstanding balance owed by

Defendant.

        17.        During the period of August 2019 through January 2020, ITL delivered the

Products for shipment to the freight forwarder as requested by the Purchase Orders, and such

Products were subsequently shipped to Defendant’s warehouse in South Carolina or to its

customers, as applicable.

        18.        Defendant and its customers received shipment of the Products.

        19.        Defendant accepted the Products.



                                                   3
LEGAL\52353926\4
         Case: 1:21-cv-03161 Document #: 1 Filed: 06/11/21 Page 5 of 11 PageID #:5




          20.      None of the Products were returned to ITL.

          21.      With respect to each of the Sale Contracts, Defendant failed to pay ITL the purchase

price.

          22.      On or about March 9, 2020, ITL issued a demand letter to Defendant through the

parties’ respective counsel.

          23.      In the March 9, 2020 demand letter, ITL sought payment of all amounts at that time

overdue under the Sale Contracts (approximately $1,531,044.00), as well as adequate assurance of

future payment by Defendant of the balance (approximately $1,475,106.00).

          24.      As of the date of the filing of this Complaint, ITL has not received the amounts

owed under the Sale Contracts.

          25.      The total amount currently due and owing from Defendant to ITL under the Sale

Contracts is $3,006,150.36.

                                         COUNT I
                                 BREACH OF SALE CONTRACTS

          26.      ITL incorporates and re-alleges each and every one of the allegations set forth in

paragraphs 1 through 25 above as though fully set forth herein.

          27.      ITL substantially performed under the Sale Contracts.

          28.      The Sale Contracts are valid and enforceable contracts.

          29.      Defendant never rejected the Products.

          30.      Defendant accepted the Products.

          31.      Defendant committed a material breach under the Sale Contracts by failing to pay

the amounts due thereunder to ITL.

          32.      As a direct and proximate result of Defendant’s breaches, ITL has suffered damages

in the amount of $3,006,150.36, plus incidental damages.


                                                    4
LEGAL\52353926\4
        Case: 1:21-cv-03161 Document #: 1 Filed: 06/11/21 Page 6 of 11 PageID #:6




         WHEREFORE, pursuant to the foregoing, Plaintiff ITL respectfully requests:

   i.    that judgment be entered in its favor and against Defendant on Count I of this Complaint
         in such amount to be determined at trial, but no less than $3,006,150.36, plus pre- and
         post-judgment interest, costs and fees; and

  ii.    that Plaintiff be granted such other and further relief as the Court shall deem just and
         proper.

                                             COUNT II
                                 GOODS SOLD -- 810 ILCS 5/2-709
                                   (In the alternative to Count I)

         33.       ITL incorporates and re-alleges each and every one of the allegations set forth in

paragraphs 1 through 25 above as though fully set forth herein.

         34.       At Defendant’s request per the Purchase Orders, ITL delivered the Products for

shipment, and such Products were subsequently shipped to Defendant’s warehouse or its

customers.

         35.       The Sale Contracts set forth the purchase price of the Products.

         36.       Defendant accepted the Products and owes ITL for the unpaid balance of such

deliveries in the amount of the aggregate purchase price for all of the Products, which is

$3,006,150.36.

         WHEREFORE, pursuant to the foregoing, Plaintiff ITL respectfully requests:

   i.    in the alternative to Count I, that judgment be entered in its favor and against Defendant
         on Count II of this Complaint in such amount to be determined at trial, but no less than
         $3,006,150.36, plus pre- and post-judgment interest, costs and fees; and

  ii.    that Plaintiff be granted such other and further relief as the Court shall deem just and
         proper.




                                                    5
LEGAL\52353926\4
        Case: 1:21-cv-03161 Document #: 1 Filed: 06/11/21 Page 7 of 11 PageID #:7




                                              COUNT III
                                      UNJUST ENRICHMENT
                                (In the alternative to Counts I and II)

         37.       ITL incorporates and re-alleges each and every one of the allegations set forth in

paragraphs 1 through 25 above as though fully set forth herein.

         38.       At Defendant’s request, ITL supplied the Products to Defendant.

         39.       In the Purchase Orders and the Invoices, ITL and Defendant agreed on the amounts

due and owing for the Products.

         40.       Defendant accepted delivery of the Products.

         41.       Upon information and belief, Defendant sold the Products to its retail customers.

         42.       Defendant unjustifiably failed to pay ITL the outstanding balance owed. In doing

so, Defendant unjustly retained the benefit of the Products provided by ITL, without compensating

ITL therefor.

         43.       ITL has suffered a detriment in that it has not received compensation for the

Products that it provided to Defendant.

         44.       Defendant sold or otherwise benefitted from the Products without paying ITL in

violation of the fundamental principles of justice, equity and good conscience.

         45.       The total amount currently due and owing from Defendant for the Products is

$3,006,150.36 exclusive of interest, costs and fees.

         WHEREFORE, pursuant to the foregoing, Plaintiff ITL respectfully requests:

   i.    in the alternative to Counts I and II, that judgment be entered in its favor and against
         Defendant on Count III of this Complaint in such amount to be determined at trial, but no
         less than $3,006,150.36, plus pre- and post-judgment interest, costs and fees; and

  ii.    that plaintiff be granted such other and further relief as the Court shall deem just and
         proper.




                                                    6
LEGAL\52353926\4
         Case: 1:21-cv-03161 Document #: 1 Filed: 06/11/21 Page 8 of 11 PageID #:8




                                              COUNT IV
                                        QUANTUM MERUIT
                              (In the alternative to Counts I, II and III)

          46.      ITL incorporates and re-alleges each and every one of the allegations set forth in

paragraphs 1 through 25 above as though fully set forth herein.

          47.      ITL supplied and shipped the Products to Defendant.

          48.      In the Purchase Orders and the Invoices, both ITL and Defendant agreed on the

balances of the amounts due and owing for the Products.

          49.      Defendant accepted the Products.

          50.      The Products provided a benefit to Defendant, because Defendant resold the

Products to various retailers in the United States.

          51.      ITL did not provide the Products gratuitously, but rather expected to be paid by

Defendant for the Products.

          52.      Defendant unjustifiably failed to pay ITL the outstanding balance owed in the

amount of the $3,006,150.36.

          WHEREFORE, pursuant to the foregoing, Plaintiff ITL respectfully requests:

  iii.    in the alternative to Counts I, II and III, that judgment be entered in its favor and against
          Defendant on Count IV of this Complaint in such amount to be determined at trial, but no
          less than $3,006,150.36, plus pre- and post-judgment interest, costs and fees; and

  iv.     that plaintiff be granted such other and further relief as the Court shall deem just and
          proper.




                                                   7
LEGAL\52353926\4
      Case: 1:21-cv-03161 Document #: 1 Filed: 06/11/21 Page 9 of 11 PageID #:9




                                       Respectfully submitted,

Dated: June 11, 2021                   International Textile Limited

                                       By: /s/ David R. Doyle

                                       Mark L. Radtke
                                       David R. Doyle
                                       COZEN O’CONNOR
                                       123 N. Wacker Drive
                                       Suite 1800
                                       Chicago, IL 60606
                                       Ph.: 312-464-1648
                                       Email: mradtke@cozen.com
                                              daviddoyle@cozen.com

                                       Attorneys for International Textile Limited




                                          8
LEGAL\52353926\4
Case: 1:21-cv-03161 Document #: 1 Filed: 06/11/21 Page 10 of 11 PageID #:10
      Case: 1:21-cv-03161 Document #: 1 Filed: 06/11/21 Page 11 of 11 PageID #:11




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

International Textile Limited,                    )
                                                  )
                                 Plaintiff,       )
                                                  )
                                                  )
vs.                                               ) Case No.
                                                  )
Revere Mills International Group, Inc.,           )
                                                  )
                                 Defendant.       )
                                                  )

        DISCLOSURE STATEMENT OF INTERNATIONAL TEXTILE LIMITED

        Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure and Rule 3.2 of the Local

Rules of the United States District Court for the Northern District of Illinois, the above-captioned

plaintiff International Textile Limited (“ITL”) hereby discloses that (i) no publicly held company

owns 5% or more of ITL’s equity interests or stock, and (ii) no parent corporation or publicly held

corporation owns 10% or more of ITL’s equity interests or stock.

                                              Respectfully submitted,

Dated: June 11, 2021                          International Textile Limited

                                              /s/ David R. Doyle

                                              Mark L. Radtke
                                              David R. Doyle
                                              COZEN O’CONNOR
                                              123 N. Wacker Drive
                                              Suite 1800
                                              Chicago, IL 60606
                                              Ph.: 312-464-1648
                                              Email: mradtke@cozen.com
                                                     daviddoyle@cozen.com

                                              Attorneys for International Textile Limited




LEGAL\52353926\4
